Simmons, C. J.
1. Under the facts as disclosed by the record, there was no error in any ruling of the court; and in the light of the entire charge, there was no error in the charges complained of, or in the refusals to charge.
2. Where newly discovered evidence is insisted on as a ground for a new trial, and, from a counter-showing made, it appears that the evidence is conflicting as to the truth of the facts claimed to be newly discovered, *569this court will not interfere with the discretion of the court below either in granting or refusing a new trial upon such ground.
Argued December 13, 1897.
Decided January 19, 1898.
Action for damages. Before Judge Reid. City court of Atlanta. May term, 1897.
Good-win, Westmoreland & Hallman, for plaintiff in error..
Glenn & Rountree, contra.

Judgment affirmed.


All the Justices concurring.